Title: Address of the House of Representatives to the President, [10 December] 1790
From: House of Representatives
To: Washington, George



[10 December 1790]
George Washington, President of the United States.
Sir,

The Representatives of the People of the United States have taken into consideration your Address to the two houses at the opening of the present Session of Congress.
We share in the satisfaction inspired by the prospects which continue to be so auspicious to our public affairs. The blessings resulting from the smiles of Heaven on our Agriculture, the rise of public Credit, with the farther advantages promised by it, and the fertility of resources which are found so little burdensome to the community, fully authorize our mutual congratulations on the present occasion. Nor can we learn without an additional gratification, that the energy of the laws for providing adequate revenues, have been so honorably seconded by those classes of Citizens whose patriotism and probity were more immediately concerned.
The success of the loan opened in Holland, under the disadvantages of the present moment, is the more important, as it not only denotes the confidence already placed in the United States, but as the effect of a judicious application of that Aid, will still further illustrate the solidity of the foundation on which the public credit rests.
The Preparatory Steps taken by Virginia, in concert with the District of Kentucky, towards the erection of the latter into a distinct Member of the Union, exhibit a liberality mutually honorable to the parties. We shall bestow on this important subject the favourable consideration which it merits: And with the national policy which ought to govern our decision, shall not fail to mingle the Affectionate sentiments which are awakened by those expressed on behalf of our Fellow-citizens of Kentucky.
Whilst we regret the necessity which has produced offensive hostilities against some of the Indian Tribes northwest of the Ohio, we sympathize too much with our Western Brethren, not to behold with approbation, the watchfulness and vigor which have been exerted by the Executive Authority for their protection; and which, we trust, will make the aggressors sensible, that it is their interest to merit by a peaceable behaviour, the friendship and humanity which the United States are always ready to extend to them.
The encouragement of our own navigation has at all times appeared to us highly important. The point of view under which you have recommended it to us, is strongly enforced by the actual state of things in Europe. It will be incumbent on us to consider in what mode our commerce and agriculture can be best relieved from the injurious dependence on the navigation of other nations, which the frequency of their wars renders a too precarious resource for conveying the productions of our Country to market.
The present state of trade to the Mediterranean seems not less to demand, and will accordingly receive the attention which you have recommended.
Having already concurred in establishing a Judiciary System, which opens the doors of Justice, without distinction of persons, it will be our disposition to incorporate every improvement which experience may suggest. And we shall consider in particular, how far the uniformity, which in other cases is found convenient in the Administration of the General Government throughout all the States, may be introduced into the forms and rules of executing sentences issuing from the Fœderal Courts.
The proper regulation of the Jurisdiction and functions, which may be exercised by Consuls of the United States in foreign Countries, with the provisions stipulated to those of his Most Christian Majesty established here, are subjects of too much consequence to the public interest and honor, not to partake of our deliberations.
We shall renew our attention to the establishment of the Militia, and the other subjects unfinished at the last Session, and shall proceed in them with all the dispatch, which the magnitude of all, and the difficulty of some of them will allow.
Nothing has given us more satisfaction than to find that the measures heretofore established have proved adequate to the purposes, to which they were allotted. In extending the provision to the residuary Objects, it will be equally our care to secure sufficiency and punctuality in the payments due from the Treasury of the United States. We shall also never lose sight of the policy of diminishing the public debt, as fast as the increase of the public resources will permit; and are particularly sensible of the many considerations, which press a resort to the auxiliary resource furnished by the public lands.
In pursuing every branch of the weighty business of the present Session, it will be our constant study to direct our deliberations to the public welfare. Whatever our success may be, we can, at least, answer for the fervent love of our Country which ought to animate our endeavours. In your co-operation, we are sure of a resource, which fortifies our hopes that the fruits of the established Government will justify the confidence which has been placed in it, and recommend it more and more to the affection and attachment of our Fellow Citizens.
By Order and in behalf of the House of Representatives of the United States.
Frederick Augustus Muhlenberg, Speaker
Attest
John Beckley[,] Clark.
